Citation Nr: 1731599	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-35 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits, claimed as special monthly pension.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.Lech, Counsel 

INTRODUCTION

The Veteran had active service in the U.S. Airforce from March 1976 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The decision denied the Veteran's claim of entitlement to special monthly pension based on the need for regular aid and attendance of another person or by reason of being housebound.

In June 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

At the hearing, a motion to advance this matter on the docket due to financial hardship was made.  The undersigned granted the motion based on 38 C.F.R. § 20.900(c).  Given such, the appeal is advanced.  38 U.S.C.A. § 7107(a)(2) (West 2015).

Also at the hearing, the Veteran submitted additional evidence and a waiver indicating that he wished to waive its review by the agency of original jurisdiction (AOJ). 3 8 C.F.R. §§ 19.37, 20.1304 (2016).  The Board has thereby considered the said evidence in its decision.


FINDING OF FACT

The Veteran's income exceeded the applicable maximum nonservice-connected pension rate payable to a Veteran with one dependent.





CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2015); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to a non-service-connected pension.  The claim was rejected in a November 2012 decision, as the Veteran failed to submit proof of his spouse's employment status.  

Eligibility for non-service-connected disability pension is dependent upon the Veteran meeting the threshold service requirements of 38 U.S.C.A. § 1521.  A veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  38 U.S.C.A. § 1521 (j) (West 2015); see also 38 C.F.R. § 3.3 (2016). 

Provided that the service requirements of section 1521(j) are met, a Veteran must also meet either a disability or an age requirement.  To satisfy the disability requirement, the Veteran must be permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.      38 U.S.C.A. § 1521 (a) (West 2015).  For Veterans 65 years of age and older, the permanent and total disability requirement under section 1521(a) is excluded.  See 38 U.S.C.A. § 1513 (a) (West 2015); see also Chandler v. Shinseki, 676 F.3d 1045, 1050 (Fed. Cir. 2012). 

In addition to the disability or age requirement, a Veteran must meet net worth and income requirements, including not having an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. See 38 U.S.C.A. §§ 1521, 1522 (West 2015); 38 C.F.R. §§ 3.3 (a)(3)(v), 3.23, 3.274 (2016). 

A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled, as determine by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3 (a)(3)(vi)(B) (2016).

In this case, the Veteran had active service during the Gulf War (which commenced on August 2, 1990), and his period of service meets the basic service criteria for eligibility for a pension under 38 U.S.C.A. § 1521.

The Veteran was born in January 1951, and so was under the age of 65 when he filed this claim.  As such, the evidence must show that the Veteran was permanently and totally disabled from non-service-connected disability not the result of his willful misconduct, and then that he did not have an annual income in excess of the applicable maximum annual pension rate.

The Veteran's private treatment medical records show that was diagnosed with a brain tumor in 2011 for which he underwent surgery.  See medical treatment records, March 2011, in Virtual VA (contained in Social Security Administration records).  

Social Security Administration (SSA) records show that the Veteran was considered disabled as of March 2011 and eligible for disability benefits as of September 2011 (following a five month statutory wait period).  See SSA records, March 2011, in Virtual VA.
A friend of the Veteran related in a letter that the Veteran has experienced a steep cognitive and physical decline since January 2011, when his brain tumor was discovered.  The friend stated that the Veteran was weak and unsteady on his feet, lacked equilibrium, needed someone to help him move about; had difficulties with memory, concentration, and focusing; and experienced visual disturbances.  See October 2011 lay statement, in Virtual VA.

In an October 2012 letter, the Veteran's spouse indicated that he had vision and dizziness impairments as a result of his surgery for the brain tumor, which affected his optic nerve; that he experienced occasional memory loss; that he had to depend on family and friends for activities of daily living; that he could no longer work out or inside the home; that he has lost 30 pounds due to not being able to taste food anymore; that he was not able to drive; and that he experienced difficulties focusing and thinking rationally.  See October 2011 lay statement, in Virtual VA.

The Veteran underwent a VA examination in June 2014.  The examiner related that the Veteran was subject to constant home care from his wife, and that he was unable to perform self-care skills such as bathing.  The examiner stated that the Veteran able to perform all other self-care skill functions.  As to the Veteran's ability to protect himself from daily hazards and dangers, the examiner noted that the Veteran was constantly unbalanced and was unable to ambulate without assistance due to dizziness.  The examiner reported that the Veteran used a cane, and was only able to walk a few yards at any given time; that he left home only for medical care; and that he had to be accompanied by a family member when he traveled.  The examiner opined that the Veteran's brain tumor surgery and radiation resulted in his dizziness and imbalance.  See June 2014 VA examination, in Virtual VA.  

In sum, the facts interpreted most favorably to the Veteran show that he was permanently and totally disabled from a non-service-connected disability which was not the result of his willful misconduct (a brain tumor diagnosed in 2011). 

The remaining question is whether the Veteran meets the income limitations.  

In order to be eligible for nonservice-connected pension benefits, the claimant must meet the net worth requirements of 38 C.F.R. § 3.274 and have an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3 (b)(4).  The claimant must meet the specific income and net worth requirements for each of the pension years on appeal; in this case, the annual pension year commencing in 2012.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(4).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A.          § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security Administration (SSA) benefits are not specifically excluded; therefore, such income is included as countable income.  See 38 C.F.R. § 3.272.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See id.  

The Veteran is married, but has no dependent children.  As such, the maximum annual pension rate (MAPR) for a Veteran with one dependent is $16,051 for 2011, $16,324 for 2012, $16,569 for 2013, and $16,851 in 2014.

The Veteran has received SSA benefits from September 2011, in the amount of $1,376.00 per month.  This amounted for an annual income of $16,512.00.   
 
In November 2012, the Veteran submitted a letter from the State of Tennessee stating that his spouse was on unemployment benefits of $275.00 a week from about January 2011 to about April 2012 (it is unclear what her income was thereafter).  This amounted to $1,100.00 per month, or $13,200.00 annually. 

Based on the two above documents, the Veteran's and his spouse's annual income for September 2011-April 2012 was $29,712.00 annually. 

In May 2017, the Veteran submitted a VA Form 21P-0516-1, Improved Pension Eligibility Verification Report (EVR).  He did not state what dates the incomes shown covered, but the Board assumes that they covered July 13, 2012 to July 31, 2013, as that was the period for which the Veteran was denied pension as he did not submit a VA Form 21P-0516-1.  See August 2014 SOC, in Virtual VA. 

The May 2017 VA Form 21P-0516-1 showed that the Veteran had a monthly SSA income of $1,323.00, which amounts to an income of $15,876.00 per year.  His spouse had an income of $682.00 and $500.00 a month (combined $1,182 a month), for an annual income of $14,184.  Combined, the Veteran and his spouse had an annual income of $30,060.

Also in May 2017, the Veteran submitted a VA Form 21P-8416, Medical Expense Form, which covered his and his spouse's medical expenses from January 1, 2016 to December 31, 2016.  The expenses listed totaled $4,176.94.  As these expenses are for 2016, they cannot be subtracted from his and his spouse's reported income for September 2011-April 2012 and/or July 13, 2012 to July 31, 2013.

The Board finds that the preponderance of the evidence is against the Veteran's claim for nonservice-connected pension benefits.   The Board finds that nonservice-connected pension is not warranted as the Veteran's countable annual income for the appeal period is in excess of the established income limit set by law. 


ORDER

Entitlement to nonservice-connected pension benefits is denied.



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


